Title: From John Adams to John Jay, 8 May 1787
From: Adams, John
To: Jay, John


          
            Dr Sir
            Grosvenor Square London May 8. 1787
          
          I am honoured with your Letter of April 2d, and am happy to receive the Resolutions of Congress, inclosed in it, especially those of the twenty first of March 1787. The Convention at Phyladelphia, is to consist of Members, of Such Ability, Weight, and Experience, that their Result must be beneficial to the United States.
          The Settlement of So many great Controversies Such as those between the Massachusetts and New York Pensilvania and Connecticut, New York and Vermont &c Show that the Union has great Weight in the Minds of the People. It is indeed an Object of Such Magnitude, that great Sacrifices ought to be made to its Preservation. The Consequences of a Division of the Continent cannot be foreseen fully, perhaps by any Man: but the most Short sighted must perceive Such mannifest danger both from foreign Powers, and from one another as cannot be looked upon, without terror. The Navigation of the Missisippi, in the south and the Fisheries in the North have ever appeared to me, Objects without which the Union cannot be preserved. And therefore Whether the free Use of them be obstructed for a time or not, it has ever appeared a dangerous Policy, to cede the right even for a moment.
          inclosed is a Letter from our unfortunate Countrymen in Captivity at Algiers, which must be sent in the original as there is not time to transcribe it.
          I hope Sir, eer long to receive your Orders in Consequence of the Resolutions of Congress preparatory to my Return home in the next Spring. The Conduct of this Court in so imprudently as well as uncivilly, neglecting to Send a Minister to America, renders it impossible for Congress, consistently with their own Dignity to renew my Commission. When the American Minister Shall leave this Country they will begin to think it neccessary to send one of their own to New York. They may, for what I know wish, in this Way to get rid of one, whom they have not been able to mould to their Views, in hopes of obtaining another of a more ductile temper. Let them try the Experiment. I dare Say they will be disappointed. for if Congress appoints another, he will not be found more to their Taste. This Country is in a shocking Situation. its Royal Family its Administration and its Opposition, are all Such, as will never Seduce an American Mind from

his Duty. He will only be shocked at the Sight, and confirmed in his natural Principles and native Feelings. With great / respect &c
          
            John Adams.
          
        